Citation Nr: 0026946	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disorders, to include whether an appeal as to this 
claim was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant served on active duty from September 1991 to 
November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
set forth in Board decision/remands issued in April 1998 and 
October 1999.  As a result of the Board's prior remand 
instructions of October 1999, only the issue listed on the 
title page remains pending on appeal, and pursuant to the 
RO's rating decision and supplemental statement of the case 
issued in April 2000, only the sub-issue of timeliness of the 
appeal will be addressed on the merits by the Board at this 
time as the RO deferred further adjudication of the claim.  
Because the timeliness issue is a jurisdictional matter, and 
notwithstanding the RO's determination made in the 
aforementioned rating/supplemental statement of the case of 
April 2000, the Board will issue a decision on this sub-issue 
of the claim in the decision below.  Marsh v. West, 11 Vet. 
App. 468, 470-72 (1998) (Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits").

The issue of an increased rating for the sinusitis disability 
is no longer in appellate status before the Board.  The 
Board's decision of October 1999 was final with respect to 
this claim.


FINDING OF FACT

The appellant's Statement in Support of Claim dated August 
20, 1998, was received by the RO within 60 days after mailing 
of the statement of the case in July 1998, and contained all 
the necessary language to be construed as a valid and timely 
filed substantive appeal as to the claim of service 
connection for the cervical and lumbar spine disorders.

CONCLUSION OF LAW

In August 1998, the appellant timely perfected an appeal to 
the Board on the claim of service connection for the cervical 
and lumbar spine disorders.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see also 
38 C.F.R. § 20.201 (1999) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1999).

Time limits within which a claimant is required to act to 
perfect a claim or challenge an adverse VA determination may 
be extended for good cause shown, if requested.  38 C.F.R. 
§ 3.109(b) (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1) (West 
1991).  The claimant must then file a Substantive Appeal 
within 60 days from the date the Statement of the Case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  The 60-day appeals period may be extended for good 
cause shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1999).

VA regulations require that the Substantive Appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (1999).  The Substantive 
Appeal must either indicate that the appeal is being 
perfected as to all of the issues contained in the Statement 
of the Case and any prior Supplemental Statement of the Case 
or must specifically identify the issues appealed.  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (1999); see also Archbold v. 
Brown, 9 Vet. App. 124 (1996).

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).  As noted by the 
U. S. Court of Appeals for the Federal Circuit, "it is well-
established judicial doctrine that any statutory tribunal must 
ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).

The RO issued a rating decision in May 1996 denying the 
appellant entitlement to service connection for cervical and 
lumbar spine disorders.  Notice of this decision was sent to 
the appellant by letter dated May 30, 1996.  Nearly one year 
later, in March 1997, the appellant filed a notice of 
disagreement as to the RO's rating decision.  Pursuant to the 
Board's remand instructions of April 1998, the RO furnished 
the appellant a statement of the case as to this issue in 
July 1998.  The statement of the case transmittal letter 
dated July 21, 1998, informed the appellant that a 
"Substantive Appeal," VA Form 9, was being provided to him, 
and he was advised that, if the RO did not hear from him in 
60 days, it would be assumed that he did not intend to 
complete his appeal.  Although he did not file a VA Form 9, 
the evidence on file reflects that within 60 days of the 
issuance of this statement of the case, the appellant filed a 
"Statement in Support of Claim," VA Form 21-4138, dated 
August 20, 1998, in which he requested "further 
consideration" of his claim of service connection for the 
cervical and lumbar spine disorders and submitted additional 
evidence in support of this claim.  He added that if the 
claim remained denied, he would, "address the issue in the 
appeal process."

On the basis of the above, the Board finds that the issue of 
service connection for the cervical and lumbar spine 
disorders was timely appealed and perfected for appellate 
review.  Although the file does not contain a properly 
completed VA Form 9 which reflects an intention to appeal 
this issue within the time limits allowed by law and 
regulations, the Board construes the appellant's words in his 
August 1998 Statement in Support of Claim as sufficiently 
expressing an intent to appeal the claim to the Board.  
Accordingly, the Board concludes that this document 
constitutes "correspondence containing the necessary 
information" pursuant to 38 C.F.R. § 20.202.  Thus, because 
this document was timely filed, the appeal of this service 
connection claim is properly before the Board.

As the appellant has perfected his appeal, and has been fully 
represented throughout the consideration of the underlying 
issue of service connection for the cervical and lumbar spine 
disorders, the Board finds that, the appeal having been 
timely, the RO may now proceed to further develop and 
readjudicate the underlying issue.  Further instructions in 
this regard are set forth below in the remand portion of this 
decision.


ORDER

A timely appeal was filed as to the appellant's claim seeking 
entitlement to service connection for the cervical and lumbar 
spine disorders.  To that extent, the appeal is granted.


REMAND

This case is not ready for appellate review.  As stated 
above, the RO deferred further adjudication of the 
appellant's claim of service connection for the cervical and 
lumbar spine disorders in its rating decision and 
supplemental statement of the case of April 2000 pending RO-
level notification procedures regarding the requirements 
needed to submit a well-grounded claim, to include 
"expiration of the appropriate period of due process related 
to that notification."  Therefore, in order to accord due 
process, and avoid any prejudice to the appellant, the Board 
must remand this case to the agency of original jurisdiction 
for further development and readjudication.

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should proceed to develop this 
claim in accord with established 
procedures regarding submission of a 
well-grounded claim.  Upon completion of 
all necessary development matters, the RO 
should readjudicate the appellant's claim 
of service connection for the cervical 
and lumbar spine disorders with 
consideration given to all the evidence 
of record.

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



